Citation Nr: 1542611	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  92-15 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as a result of nonionizing and/or ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  She had subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1992 rating decision by the RO in Houston, Texas. 

In February 1995, September 1999, and June 2000, the Board remanded the appeal for additional development. 

An August 2004 deferred rating decision indicates that according to the Veterans Appeals Control and Locator System (VACOLS), the appeal was withdrawn in October 2001.  In September 2004, the RO contacted the Veteran and asked her to confirm whether she had withdrawn her appeal.  She responded that she had not. 

A June 2011 deferred rating decision indicates that the appeal was mistakenly closed and should be reestablished.  The appeal was subsequently reactivated and transferred to the RO in Sioux Falls, South Dakota.  In May 2014, the appeal was certified back to the Board.

The Board notes that the Veteran's claim involving alleged radiation exposure should have been adjudicated by the RO in Jackson, Mississippi as directed by Fast Letter 06-20 (issued in 2006).  In that regard, the Board acknowledges that Fast Letter 06-20 (revised 1/23/07), Centralization of Radiation Claims Processing, generally provides that claims involving radiation exposure are to be transferred to the RO in Jackson, Mississippi for adjudication.  FL 06-20 has since been incorporated into M21-1IV.  The M21 directs that after an RO receives a claim identifying exposure to radiation, and the existence of a radiogenic disease is confirmed, the claim must be transferred to the Jackson RO.  The FL 06-20 noted that because ROs infrequently process radiation claims, unfamiliarity with special adjudication procedures sometimes created additional processing delays, as evidenced here.  FL 06-20 noted that radiation cases would have centralized processing at the Jackson RO to provide "more efficient service to veterans."  Although the claim was not centralized to the Jackson RO, through repeated Board remands, the Sioux Falls RO has accomplished the development necessary to adjudicate the claim.  The development will be explored in detail below.  As the appropriate development has been completed, additional remand to the Jackson RO would unnecessarily further delay adjudication of this appeal.  

Notably, in earlier appeals, prior to the 2001 withdraw, the Veteran's docket number was 93-05 647. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, she was exposed to radiation during service.

2.  The Veteran's thyroid cancer is not due to in-service radiation exposure or any other incident of her military service.


CONCLUSION OF LAW

The criteria of entitlement to service connection for thyroid cancer, claimed as due to non-ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in June 2011 and the issue was subsequently readjudicated, most recently in a February 2015 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, VA treatment records, available service personnel records, and the Veteran's statements in support of the claim.  This claim is based on the contention that the Veteran was exposed to microwave radiation during service, as a result of participation in NSA projects that are reportedly classified.  The VA has attempted to obtain any and all information regarding the Veteran's possible exposure to microwave or other radiation during her service through various federal and military sources.  The responses to requests for dose and exposure information have been negative or nonquanitative (the response that it was "possible" that she was exposed).  The Veteran has reported that she did not wear a radiation badge, and she has not indicated or identified any other outstanding sources of records that the VA should attempt to obtain.  For claims based on exposure to ionizing radiation, specific development requirements are set forth at 38 C.F.R. § 3.311.  On review, VA has satisfied these requirements.

VA did not afford the Veteran an examination for her thyroid cancer claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id.  Here, the Veteran was diagnosed with thyroid cancer in 1989.  The VA instructed the Undersecretary for Health to prepare a dose estimate and provide an advisory medical opinion based on a review of the Veteran's record.  A physical examination was not provided as the medical information necessary to provide the advisory opinion was contained in the record.  The Veteran has not argued, and the record does not show that she had symptoms or diagnoses related to thyroid cancer in service.  The claims file contains service treatment records, a radiation dose estimate and various advisory opinions.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska during certain underground nuclear tests; or service which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the "Special Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site participation includes presence at a test site during an official operational period of an atmospheric nuclear test, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) define "radiogenic disease" as a disease that may be induced by ionizing radiation.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data will be requested from the Department of Defense in claims based on participation in atmospheric nuclear testing and in claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation.  38 C.F.R. § 3.311(a)(2)(iii).  Section 3.311(b) provides for referral of claims for service connection for a disability due to exposure to ionizing radiation to the Under Secretary for Benefits when a veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, or other activities as claimed, and he subsequently develops a radiogenic disease within a specified time.  Id. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71   (1997). 

First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.A. § 1112(c) if participation in an in-service radiation-risk activity is shown. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2, (4).

Third, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043-44.  

Factual Background and Analysis

The Veteran has asserted, in essence, that her thyroid cancer was the result of occupational exposure to ionizing or nonionizing (generally referred to as microwave radiation) in her surveillance duties during service from July 1981 to September 1984.  She has reported participation in Project LFC (LaFite Clear, also known as Site III) and Project Search (Trufelsburg, West Berlin, Germany).  The Veteran has supplied a photograph of the transmission tower where she served, and that she indicated was the source of her radiation exposure.  She has described a lack of vegetation and wildlife near the tower due to the microwave radiation.  She has also described an orange (thrown by a supervisor) and a bird "exploding" when they crossed a microwave radiation path.  

The Veteran has reported that her duties during service were part of projects under the National Security Administration (NSA), and the NSA projects were run out of the transmission tower in Trufelsburg, Germany.  She has provided written statements that she did not wear a radiation badge or any kind of protection during her duties.  Her DD 214 shows that her primary specialty in service was as a signals intelligence analyst (SIGINT NON-COM).

The evidence in the claims file shows that the Veteran was diagnosed with thyroid cancer in 1989.  Thyroid cancer is a "radiogenic disease" under 38 C.F.R. § 3.311.  The Veteran has not argued that her cancer began during service, and a review of service treatment records shows that she was not treated for, and she did not complain of, symptoms later associated with thyroid cancer, or diagnosed with thyroid cancer in service.  Similarly, she was not diagnosed with thyroid cancer within one year after separation from service.  As such, direct service connection for thyroid cancer, and service connection based on 38 C.F.R. § 3.309 are not warranted (the first or third options outlined above).

An August 1982 Disposition Form noted that the Veteran was appointed a Courier of a "non-SI, TOP SECRET," with appointment to expire one year later on August 20, 1983.  The description was to transport "NON-SI classified material between Site III, Trufelsburg, RAF" and "HQ Field Station Berlin."  Another personnel record noted the Veteran was stationed in Germany from July 1981 to October 1984.

A request for a DD 1141, pertaining to occupation exposure to radiation, was not found to not be a matter of record.  The VA was instructed to contact the Defense Nuclear Agency for possible information pertaining to exposure.  The Defense Nuclear Agency is now the Defense Threat Reduction Agency.  

In December 1991, the U.S. Army Ionizing Radiation Dosimetry Center responded to a radiation dose estimate inquiry to note that "research of our dosimetry files failed to reveal any record of external exposure to ionizing radiation" for the Veteran.

In a September 1992 response, the Veteran argued that the period of five to seven years (between her service and the diagnosis of thyroid cancer) reflected the "medically proven period of dormancy/incubation that thyroid cancer averaged before it becomes evident."  She also noted that the radiation levels in service were "never measured nor are these projects a matter of public record" due to their classified nature.  She noted that the NSA could confirm the location of the projects and the presence of radiation "but it would have to be a classified inquiry."

In February 1993, the Veteran's mother provided a statement in support of her claim.  She noted that her husband visited the Veteran during her service in Germany, and that there was a "very prominent tower...bristling with antennae."  Her father was in Germany again in 1992 and noted that the tower was "considerably denuded of antennae.  Obviously, the need for that level of surveillance no longer exists."  She noted that the Veteran was in a "catch 22" situation because her service records did not contain information about her exposure to radiation due to the classified nature of the projects.  She requested that the Veteran's case be sent to the Chief Benefits Director for further consideration.

In September 1997, the Defense Special Weapons Agency noted that the scope of their program was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests and the occupation of Hiroshima and Nagasaki, Japan, following World War II (as noted in 38 C.F.R. § 3.311).  They suggested the VA contact the U.S. Army Medical Command for additional inquiry.

In May 1998, the U.S. Army Medical Command responded that they were attempting to characterize the Veteran's work activities and her work environment to determine any possible radiation exposure.  They contacted the U.S. Army Dosimetry Center, and noted, again, that there was no record for the Veteran.  They noted that since the Veteran reported she was never issued a film badge, it was probably she was never enrolled in a dosimetry program for monitoring radiation.  They requested information on whether the radiation she reported exposure to was totally non-ionizing radiation from radio frequency sources or was both non-ionizing and ionizing.  

In August 2000, the VA contacted the NSA by telephone.  The VA was cautioned about mentioning details about anything that may still be classified, including the names of places and projects.  The NSA said someone would contact the VA.  VA then sent the NSA a request for information regarding the Veteran's possible radiation exposure, to include "low-grade radiation" from equipment she used for NSA projects.  She reported working with radar, a hand-held degaussing machine, oscilloscopes, and she reported she was surrounded by microwaves and radar during this service.  A similar request was sent to the USA Center Health Promotion Preventative Medicine.  

An August 2000 phone call from the NSA regarding VA's letter noted that, currently, the NSA could neither confirm nor deny the Veteran's employment or places of employment, and that the NSA was concerned with the possibility of classified information being contained in her VA record.

In October 2000, the U.S. Army Center for Health Promotion and Preventative Medicine noted that the requested information regarding the likelihood of her exposure to radiation was occupational, the information was sent to the Health Physics Program for research.  They noted that their primary mission was researching occupational exposures for any individuals who served in the U.S. Army.  They replied, again, that the U.S. Army Ionizing Radiation Dosimetry Branch had no record of the Veteran being occupationally exposed to ionizing radiation during her service.  She was no enrolled in a personnel monitoring program and that suggests that she was not employed in such a manner as to be occupationally exposed to ionizing radiation during her service.  "While our search of available records was unable to confirm that she received an ionizing radiation dose sufficient to cause adverse health effects, we are not able to rule out that undocumented occupational radiation exposures may have occurred during her military service."  The Radiofrequency/Ultrasound Program was contacted regarding her possible occupational exposure to non-ionizing radiation.  They could not locate any historical data, including records of visits to those sites or site surveys, on the Project LFC or the Project SEARCH referenced in the VA's inquiry.  "Without historical data on those specific sites and systems in operation at those sites, we cannot infer or extrapolate related non-ionizing radiation exposure data."

In June 2011, the VA sent a FOIA request to the NSA regarding the Veteran's assignment and working conditions.  NSA noted that FOIA specifically excluded federal agencies from requesting information, and they could not process our request.  A second request, with the Veteran's consent was sent.  NSA responded in September 2012 that they searched their Security, Archives, and Occupational Health, Environmental and Safety Serves offices.  They acknowledge that projects LFC, SEARCH and QUEBEC existed in West Berlin, Germany during the timeframe of the Veteran's service, "but no records mentioning radiation hazards or the Veteran's involvement against those projects were located."  They noted she visited NSA sometime in 1983 to attend a training class, and she was never an employee of NSA.  They additionally responded that "the fact that we were unable to locate records responsive to your request may be considered by you as an adverse determination."  

An additional request to the U.S. Army Institute of Public Health received an October 2012 response that her case was reassessed and they were "unable to find any information regarding Project QUEBEC or any new information or data indicating unsafe exposures to either ionizing radiation or radiofrequency radiation."

In February 2014, the U.S. Army Intelligence and Security Command responded to an inquiry that a search for responsive records with "another element of this command" has been completed.  They had to coordinate with the NSA regarding the releasability of information they found in their records.  The NSA and the Army Intelligence Command agreed that the referred records are purely historical in nature and make no reference to the Veteran by name.  In addition, "there is no reference to any levels of exposure to ionizing or nonionizing radiation which she may have sustained while assigned to Field Station Berlin.  Thereby, it has been determined that the records are non-responsive for her needed purpose(s)."  

Given the response by the U.S. Army Institute of Public Health that they were "not able to rule out that undocumented occupational radiation exposures may have occurred during her military service," the VA Director of Compensation Service forwarded the claim to the Under Secretary for Health for a radiation dose estimate and medical nexus opinion.  

In December 2014, the Director of the Post 9-11 Environmental Health Program responded.  He noted that the Veteran served from October 1980 to October 1984, and was an electronic warfare operator, and worked in psychology post-military.  She was approximately 18 to 21 years of age when she was initially exposed to radiation.  She was diagnosed with papillary and follicular type carcinoma of the thyroid gland in 1989.  No family history of cancer was noted in the record.  She reported he smoked 15 cigarettes per day from 1981 to 1985, and the occasionally from at least 1985 to 1991.  The Health Program Director noted that since the Army did not assign a dose or perform a dose reconstruction, due to a lack of information regarding her assignments and duties, that he would provide a dose reconstruction as requested.  He noted that the Occupational Safety and Health Administration (OSHA) prohibited unmonitored radiation exposure above a dose of 0.3125 rem per calendar quarter.  Since the Veteran had no record of monitoring, the Health Program Director noted that her dose could not legally exceed this limit.  Since her service was for four years, that was 16 calendar quarters, which equaled 5 rem over four years.  Assigning a total external radiation dose of 5 rem over the 4 years of service, or 1.25 rem per year.  The Health Physics Society, in a Radiation Risk Perspective position statement recommended "against quantitative estimation of health risks below an individual dose of 5 rem in 1 year or a lifetime dose of 10 rem above that received from natural sources."  The position statement additionally found that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risk of health effects are either too small to be observed or are nonexistent."  The Health Program Director therefore found that since the Veteran's radiation dose did not exceed 5 rem in 1 year or 10 rem in a lifetime, it was his opinion that it was unlikely that her thyroid cancer could be attributed to radiation exposure while in military service." 

In February 2015, the Director of Compensation and Pension noted the U.S. Army Institute of Public Health's statement that they were unable to rule out undocumented radiation exposures.  He also noted the Under Secretary for Health's dose reconstruction of 1.25 rem per year, and the Health Physics Society's position that exposure to less than 5 rem per year or lifetime dose of 10 rem above that received from natural sources had either nonexistent or too small to be observed health effects.  Based on this, the Director of Compensation opined that there was "no reasonable possibility that the Veteran's thyroid cancer resulted from radiation exposure in service."

In July 2015, the Veteran's representative argued that the OSHA requirements apply to civilian, but not to military, personnel.  And that, therefore, the Director of Public Health's dose reconstruction should not apply.  The Board notes that there is no information to provide a better dose reconstruction.  The Veteran did not wear a film badge during service, and numerous attempts to find additional information about any occupational exposure in service have not been fruitful.  The Veteran indicated that her service was for projects for the NSA, so it is possible that OSHA requirements were being met.  Simply, there is not enough information to know of another dose reconstruction or estimation.  Indeed, the response from NSA is that they did not find records mentioning radiation hazards during the projects noted by the Veteran, or that she was involved the NSA projects she listed.  NSA only noted she visited in 1983 for a training class.  They were otherwise unable to "locate records responsive to [VA's] request." 

In August 2014, the Veteran reported that she worked in covert actions without a uniform in a microwave tower, and since then has been diagnosed with thyroid and breast cancer.  She reported that a surgeon and endocrinologist told her that her job in the military was the cause of her cancer.  In another statement she reported that the VA physician who told her cancer was due to her radiation in service was female, but she could not recall the name.

A VA treatment record from September 29, 1989 noted that the Veteran was found to have three lumps on her thyroid the prior week.  The endocrinologist was worried about the nodules, and additional testing was ordered.  An accompanying medical history provided by the Veteran noted that she denied trauma, a prior family history of thyroid disease, and she denied radiation exposure.  In November 1989, she underwent a thyroidectomy.  There is no notation in these records relating her thyroid cancer to radiation exposure or service.  A December 1989 record noted the Veteran's social alcohol use and history of cigarette use of one pack per week for the past year.  

In February 1996, the Veteran reported that from 1981 to 1985 she smoked approximately 15 cigarettes per day, and she will still occasionally smoke a cigarette, "maybe 30 per year."

A May 1998 treatment record, noted the Veteran reported she was stationed in Germany in the mid-1980s and was exposed to nuclear radioactivity nearby, although she denies previous radiation or chemo treatment.  She had no family history of thyroid cancers.  The female physician did not relate the Veteran's thyroid cancer to radiation exposure.  

A private April 2006 treatment record noted the Veteran had a family history of breast cancer in two aunts. 

The Board has also considered the Veteran's lay statements of record, to include her contention that her cancer is related to in-service "low grade," "microwave," non-ionizing radiation exposure.  Although lay persons are competent to provide opinions on some medical issues, the etiology of cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428   (2011); Jandreau, 492 F.3d at 1377.  She would be competent to report that a physician had told her that her thyroid cancer was due to radiation exposure; however, a thorough search of the treatment records does not include a positive nexus statements as reported by the Veteran.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of her cancer.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's cancer is not warranted, either under the provisions for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311 or on a direct or chronic presumptive basis.

The evidence of record does not include any positive findings from federal or military sources of exposure to non-ionizing radiation.  However, since the U.S. Army Institute of Public Health responded that they were "not able to rule out that undocumented occupational radiation exposures may have occurred during her military service," the Board will resolve reasonable doubt in the Veteran's favor that she was exposed to non-ionizing radiation in service.  Additionally, thyroid cancer is considered a radiogenic disease.  Thus, her case meets the requirements for consideration under the special development procedures for other radiogenic diseases, and such development was appropriately undertaken in this case.  38 C.F.R. § 3.311(b).  However, as noted above, the Under Secretary for Health provided a dose reconstruction, and advisory medical opinion that determined that it was unlikely that the Veteran's cancer resulted from her exposure to non-ionizing/microwave radiation during service, which weighs against the claim.  Based on a review of this opinion and the entire record, the Director of Compensation and Pension Service issued an opinion that there was no reasonable possibility that the Veteran's cancer could be attributed to such exposure.  The Board finds that this opinion is entitled to substantial probative weight.

The Board acknowledges that this case is limited by the available information regarding the Veteran's service during classified projects.  The NSA has responded that the projects reported by the Veteran existed, but that she is not mentioned in records related to them, and that the records do not mention radiation hazards.  Without film badges, a DD 1141, or information about the equipment used during her service, the Army and the Radiofrequency/Ultrasound Program could not "infer or extrapolate related non-ionizing radiation exposure data."  As such, reconstruction of any radiation exposure was based on OSHA requirements.  Although OSHA requirements do not extend to military personnel, since the projects were run by a federal agency, it is probable civilians were on site.  Thus, the available evidence of record resulted in a radiation dose estimate that was found by the Under Secretary of Health was found to be less likely than not the result of her thyroid cancer, diagnosed five years after service.  There is no competent evidence to the contrary.  

Based on the foregoing discussion, the Veteran is not entitled to service connection for thyroid cancer.   The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  


ORDER

Entitlement to service connection for thyroid cancer, to include as a result of nonionizing and/or ionizing radiation exposure is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


